Order, Supreme Court, New York County Harold Tompkins, J.), entered on or about July 18, 1990, which denied plaintiff’s motion to vacate a prior order of the court, entered on or about January 2, 1990, which denied her application for leave to file a late notice of claim, unanimously affirmed, without costs.
On April 24, 1989, plaintiff fell on property owned by the City of New York. A notice of claim was not filed until August 25, 1989. Plaintiff’s prior motion for leave to serve a late notice of claim was denied on the ground that plaintiff had failed to identify the specific location where she fell and the defect which caused her injury. A subsequent motion to vacate the prior order, supported by various photographs and the unsworn statements of private investigators, was denied for the same reasons. We agree with the IAS court that plaintiff has failed to sufficiently identify the place of the occurrence, and that the resulting inability of the city to investigate the claims has prejudiced it. Concur—Carro, J. P., Ellerin, Kupferman, Kassal and Rubin, JJ.